Order entered October 24, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00886-CR

                        LATAURUS KENSHEY MURPHY, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 6
                                   Dallas County, Texas
                           Trial Court Cause No. F19-00400-X

                                             ORDER
       The reporter’s record was due September 17, 2019. When it was not filed, we notified

court reporter Jan Cherie Williams by postcard dated September 20, 2019 and directed her to file

(1) the reporter’s record, (2) written verification that no hearings were recorded, or (3) written

verification that appellant had not requested the reporter’s record by October 20, 2019. To date,

the reporter’s record has not been filed and we have had no communication from Ms. Williams.

          We ORDER the reporter’s record filed by NOVEMBER 18, 2019. We caution Ms.

Williams that the failure to file the reporter’s record by that date will result in the Court taking

whatever remedies it has available to ensure that the appeal proceeds in a timely fashion, which

may include ordering that she not sit until the complete reporter’s record is filed.
       We DIRECT the Clerk to send copies of this order to the Honorable Jeanine Howard,

Presiding Judge, Criminal District Court No. 6; Jan Cherie Williams, official court reporter,

Criminal District Court No. 6; and to counsel for all parties.



                                                      /s/        ROBERT D. BURNS, III
                                                                 CHIEF JUSTICE